Citation Nr: 1316282	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from May 21, 1997, to August 22, 1997, a period of 93 days.  

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2005 Regional Office (RO) decision that denied the benefits sought on appeal.  In August 2009 and again in August 2011, the Board remanded the appeal for additional development.  The Board finds that there has been substantial compliance with its prior remand directives insofar as the developed record is now sufficient to grant the Veteran's claim in full.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, appellate review may now proceed with no prejudice to the Veteran.

As a final introductory matter, the Board acknowledges that following the issuance of an October 2011 supplemental statement of the case, the Veteran submitted an August 2012 medical opinion in support of her appeal.  She did not expressly waive RO review of that new evidence, which was forwarded directly to the Board for initial consideration.  The Board recognizes that it is generally precluded from basing a final decision on evidence submitted after a final adjudication without first remanding for initial review by the agency of original jurisdiction (AOJ).  See generally 38 C.F.R. § 20.1304 (2012); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, in this instance, remanding for AOJ review would only delay the processing of the appeal and further impose on VA resources without benefiting the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  That is because, for the reasons outlined below, the newly received medical opinion is sufficient to grant the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was clinically noted at the time of her entry into service.  As such, the disability may be considered to have existed prior to her entry into active service.

2.  This preexisting foot condition permanently increased in severity during the Veteran's active service, resulting in a chronic disability that was later diagnosed as bilateral plantar fasciitis.

3.  The evidence of record does not clearly and unmistakably show that the in-service worsening of the Veteran's preexisting foot condition was due to the natural progression of that disability. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to the Veteran's bilateral foot disability.  38 U.S.C.A. § 1111  (West 2002); 38 C.F.R. § 3.304(b)  (2012). 

2.  Service connection for a bilateral foot disability, diagnosed as bilateral plantar fasciitis, is warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board acknowledges that VA has a duty to notify and assist claimants in substantiating their applications for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a detailed discussion of that statutory obligation is unnecessary in this case as the Board in this decision grants the Veteran's claim for service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In addition, service connection may be rebuttably presumed for certain chronic diseases that manifest to a compensable degree within one year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  To qualify under this presumption, a veteran must have at least 90 days of active, continuous service.  Although that requirement is narrowly met in the instant case, the Veteran's currently diagnosed foot disability (bilateral plantar fasciitis) is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  As such, she may not claim entitlement to presumptive service connection pursuant to 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  Nor may she prevail based on a continuity of symptomatology under 38 C.F.R. § 3.303(b).  To the contrary, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently narrowed the scope of that provision to conditions expressly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).    

Notwithstanding the Veteran's ineligibility under the above provisions, she may still qualify for service connection for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this regard, the Board notes that the presumptive provisions of VA statutes and regulations are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Rather, such provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id. 

In applying the relevant VA laws to the facts of the particular case at issue, the Board is required to give "due consideration" to all pertinent evidence, both medical and lay.  See 38 U.S.C.A. 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the Veteran contends that her current bilateral foot disability had its onset during her period of active duty.  Alternatively, she maintains that this current disability arose as result of in-service aggravation of a preexisting foot condition (bilateral pes planus).  

With respect to the Veteran's second theory of entitlement, the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects or disabilities noted at the time of the examination, acceptance and enrollment, or where there is clear and unmistakable evidence that a disease or injury both existed prior to service and was not aggravated therein.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In determining whether a particular condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report.  38 C.F.R. § 3.304(b) (2012).  It is crucial that the condition take the form of a clinical finding, and not merely be reported as medical history.  This does not mean, however, that a Veteran's subjective complaints on entry are devoid of evidentiary weight.  Rather, such complaints are to be considered, in tandem with other evidence of record, in determining the commencement of the particular disability at issue.  38 C.F.R. § 3.304(b)(1).  

Here, the report of the Veteran's January 1997 entrance examination contains a clinical finding of a preexisting foot abnormality, diagnosed as bilateral pes planus.  While not a bar to enlistment, such a clinical finding nevertheless constitutes evidence of a condition "noted" on entry in accordance with 38 C.F.R. § 3.304(b).  The Board therefore finds that the presumption of soundness set forth at 38 U.S.C.A. § 1111 does not extend to the Veteran's pes planus and that the presumption of aggravation under 38 U.S.C.A. § 1153 applies in her case.

Section 1153 and its implementing regulation direct, in pertinent part, that service connection will be established for a preexisting disability that was aggravated beyond its natural progression during active duty.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Such aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Once the above evidentiary presumption is triggered, the burden shifts to the government to establish a lack of aggravation of the preexisting disability.  Significantly, this burden may only be met by clear and unmistakable evidence showing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In this case, the Veteran's service treatment records reflect that in June 1997 she sought medical care for bilateral foot and ankle pain.  Concurrent clinical testing revealed swollen ankles and an antalgic gait, consistent with a diagnosis of bilateral ankle strain.  The Veteran was prescribed painkillers and "soft shoes," which she later complained did not alleviate her symptoms.  Shortly thereafter, she underwent an in-service radiological examination, which yielded clinical findings of moderate stress reactions of the knees and ankles and healing stress fractures of the posterior calcanei.  While bilateral in nature, those stress reactions and fractures were most severe in the Veteran's right lower extremity.  A subsequent radiological examination, conducted in early July 1997, revealed sclerotic band-like densities present within the posterior aspects of both calcanei, consistent with a diagnosis of bilateral calcaneal stress fractures.  Significantly, the Army examiner characterized this as a new clinical finding that had not been shown during the Veteran's previous enlistment and in-service evaluations.  That examiner then referred the Veteran for follow-up testing, on an as-needed basis.  She subsequently underwent in-service podiatric treatment, physical therapy, and rehabilitation for her bilateral foot problems.  An in-service treatment note, dated in mid-July 1997, indicated that the Veteran's heels were "doing better" and that the results of the most recent stress fracture test were negative.  However, in a separate treatment note dated that month, she again complained of bilateral heel pain.  

The Veteran's remaining service treatment records show that on clinical evaluation on August 6, 1997, no redness or swelling of the ankles or feet was found, but new X-rays confirmed the presence of bilateral heel fractures.  Two days later, the Veteran indicated that her heel pain had resolved and that she no longer wished to be monitored for bilateral foot complaints.  However, during a August 11, 1997, medical assessment, she complained of recurring foot problems and specifically cited her "cracked heels" as an illness or injury that had caused her to miss duty for more than three days.  That same day, she submitted a signed statement declining a service separation examination.  She was subsequently released from service on the grounds of "lack of motivation."

Pertinent post-service medical evidence includes a June 2005 note from the Veteran's private podiatrist indicating that she was first treated in 1997 and then again in 2005.  The private clinician noted that the Veteran's 1997 treatment records were no longer available.  In a subsequent statement dated in April 2006, that private clinician indicated that he had treated the Veteran earlier that month, at which time she had reported a "history of apparent calcaneal fracture in the military during training in 1997," as well as a history of pes planus.  That clinician further noted that while the Veteran's foot problems had subsequently healed, she had continued to experience discomfort in her arches and possibly needed orthotic devices "for additional mechanical support."  Additionally, that clinician referred to radiographs taken the previous year, which had not shown any residual bony abnormalities, as well as recent clinical findings, which were negative for pain, erythema, edema, open lesions, or signs of infection.  The private podiatrist then indicated that he had discussed his latest clinical findings with the Veteran and had recommended that she consider shoe gear changes, icing and stretching, and possible foot orthosis for her symptoms of plantar fasciitis, which continued to "bother her at times."  Finally, that podiatrist noted that he had counseled the Veteran to seek follow-up treatment on an as-needed basis.  

Upon initial review of the above evidence, the Board issued an August 2009 remand requesting that the Veteran undergo a VA examination to determine the nature and etiology of any identified bilateral foot disability.  Specifically, the Board directed  the examining VA clinician to identify all current foot disabilities and indicate whether any such disability pre-existed the Veteran's military service.  The Board further directed the VA examiner to offer an opinion as to whether any disability that predated the Veteran's service had permanently worsened therein.  Finally, the Board asked the examiner to opine as to whether any disability not found to be preexisting had arisen in service or otherwise developed as a result of the Veteran's active duty.  

Although the requested VA examination was performed in August 2010, the examiner's opinion was not wholly responsive to the questions posed by the Board's remand.  Despite rendering an unequivocal diagnosis of bilateral plantar fasciitis, the August 2010 examiner stated that he could not render a definitive opinion as to whether that current disability was related to the Veteran's active service.  Similarly, the examiner indicated that he could not determine, without resorting to speculation, whether the Veteran's bilateral pes planus, noted at enlistment, had undergone any permanent worsening in service.  Nevertheless, that examiner did allow that plantar fasciitis was a common complication of pes planus.  He then stated that there was no objective indication that the Veteran's plantar fasciitis had manifested in service, nor any evidence of a relationship between that current disability and the Veteran's in-service calcaneal fractures.  The August 2010 examiner further opined that those in-service manifestations had not aggravated the Veteran's pes planus and were otherwise unrelated to that preexisting bilateral foot abnormality.  Finally, the examiner determined that there was no other objective evidence that suggested that the Veteran's pes planus had worsened during her active service.  

After reviewing the above VA examiner's report, the Board concluded that it was somewhat speculative in nature and lacked a coherent rationale that took into account the non-objective evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), (holding that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record).  Accordingly, the Board remanded the appeal for an addendum opinion, which was rendered in September 2011 by the same VA examiner who had authored the initial report.  Unfortunately, the addendum opinion was also speculative insofar as it declined to definitively state whether the Veteran's preexisting bilateral pes planus had worsened during service.  Moreover, as with the initial August 2010 opinion, the addendum did not address the Veteran's lay contentions or any other evidence of record apart from objective findings.  Notwithstanding those lingering deficiencies, however, the Board finds that another remand for an additional VA opinion is unwarranted in this case.  But see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); Stegall v. West, 11 Vet. App. 268 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  That is because the Veteran, through her representative, has submitted an August 2012 medical opinion that is sufficient to adjudicate her claim.  

Significantly, the August 2012 opinion was promulgated by a private physician who professed to have reviewed the Veteran's entire claims file.  The physician  summarized the pertinent in-service and post-service evidence, including the findings of the aforementioned VA examiner.  While concurring with that examiner's findings regarding the Veteran's preexisting pes planus, the August 2012 physician disagreed that this bilateral foot abnormality, noted on entry, had not undergone a permanent worsening during active service.  In this regard, the August 2012 physician observed that, by the VA examiner's own admission, pes planus was a known risk factor for plantar fasciitis.  The private physician then observed that the Veteran had not complained of any foot problems prior to entering the military but thereafter had manifested bilateral foot pain and related symptoms, which had worsened throughout her basic training.  Observing that it "[wa]s not unusual for additional demands to be placed on the feet during [such] training," the August 2012 physician reasoned that the Veteran's subjective complaints in service, in tandem with the concurrent clinical findings of calcaneal stress fractures, were collectively consistent with an active-duty diagnosis of plantar fasciitis.  Therefore, the private physician opined that the Veteran's in-service foot problems, while diagnosed as symptomatic pes planus and stress fractures, had actually represented the first manifestation of her currently diagnosed plantar fasciitis.  The physician added that this bilateral foot disability had developed as a direct consequence of the additional strain imposed on the Veteran's feet and ankles during service.  Accordingly, the physician concluded that it was more likely than not that the Veteran had "experienced exacerbation/aggravation of a preexisting condition (pes planus)" which had since developed into chronic plantar fasciitis.

In assessing the adequacy of the above opinion, the Board observes, first and foremost, that it was rendered by a clinician whose status as a licensed physician qualified her to address the medical questions central to this appeal.  See generally Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, in contrast with the speculative findings of the VA examiner, the August 2012 physician's opinion was unequivocal with respect to the question of whether the Veteran's preexisting pes planus had been worsened during her active duty.

Furthermore, the Board considers it significant that the private physician based her opinion on a comprehensive review of the Veteran's claims file.  The Board recognizes that claims file review is not a strict prerequisite for medical opinions, particularly those rendered by private clinicians.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Nevertheless, the probative value assigned to a medical opinion may be reduced if the clinician fails to acknowledge relevant information, particularly that which is contrary to the opinion.  Conversely, greater reliance may be placed on an opinion rendered by an examiner who fully accounts for all salient evidence, both clinical and lay.  Indeed, it is the responsibility of each examiner to duly consider all such competent evidence of record, and to reserve the Board's right to determine the overall weight of that evidence in the final adjudication of the claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, also, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

In this case, the August 2012 private clinician effectively discharged her responsibility to consider all competent evidence of record by looking beyond the contents of the Veteran's in-service and post-service treatment records.  Indeed, unlike the prior VA examiner, the August 2012 clinician did not rely solely on the Veteran's clinically documented foot diagnoses and the other objective evidence of record.  Instead, that private clinician also accounted for the Veteran's subjective complaints of bilateral foot pain and related symptoms, which first became apparent during basic training and thereafter continued to worsen up through and beyond her release from service.  While a lay person, the Veteran is competent to convey her perceptions of such progressively worsening symptoms.  See Layno, 6 Vet. App. at 470.  Moreover, her impressions in this regard are deemed credible as they are both internally consistent and uncontroverted by the remainder of the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Accordingly, by displaying familiarity with the Veteran's competent and credible eyewitness account, the August 2012 physician effectively distinguished her medical opinion from the limited and inadequate evidentiary findings of the VA examiner.  See Barr, 21 Vet. App. at 312.  

In addition to the aforementioned attributes, the August 2012 private medical opinion carries the distinction of being the most recent evidence of record.  Accordingly, the Board presumes that opinion was predicated on the most up-to-date contents in the claims file, which had been forwarded to the private clinician in its entirety.  This includes the non-objective evidence of record that had been overlooked in the August 2010 VA examination report and the September 2011 Addendum opinion.  See Marsh v. Nicholson, 19 Vet. App. at 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  The August 2012 private physician's thorough review of that evidence, and the other pertinent documentation of record, further adds to the probative value of her opinion, relative to the prior findings of the VA examiner.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (In assessing medical opinion evidence, the Board can favor some evidence over other evidence so long as it adequately explains its reasons for doing so.)  

Having thus determined that the August 2012 private physician's opinion outweighs the earlier findings of the VA examiner, the Board observes that there are no other medical opinions of record that address the issue of in-service aggravation critical to this case.  As such, the Board is precluded from exercising its own judgment to reach a medical conclusion that contradicts the August 2012 private medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Accordingly, the Board relies on this August 2012 opinion as probative and persuasive evidence of a bilateral foot disability that existed prior to service and permanently worsened therein.  Such evidence is sufficient to warrant service connection for that preexisting disability based on a theory of in-service aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Indeed, even without the private physician's finding of an affirmative nexus between the Veteran's currently diagnosed plantar fasciitis and active service, the presumption of aggravation would not be rebutted absent clear and unmistakable evidence that her preexisting foot condition did not increase in service beyond the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  No such evidence has been presented here.  Accordingly, the Board finds that the high legal burden of rebutting the presumption of aggravation has not been met in this case.

As the presumption of aggravation has not been rebutted, the Veteran's claim becomes one of direct service connection, without consideration of aggravation of a pre-existing condition.  Wagner, 370 F.3d at 1096 (holding that the presumption of soundness applies even when there is evidence of a pre-existing condition if the government fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated, which "essentially ha[s] the effect of converting an aggravation claim into one for service-connected disability"); see also Joyce v. Nicholson, 443 F.3d 845, 847-48 (Fed. Cir. 2006). 

In this regard, the Board notes that although the presumption of soundness relates to the second element required to establish service connection - namely, establishing that a disease or injury was incurred or aggravated during service - the presumption of soundness does not relieve the Veteran of the obligation to:  (1) show that he/she suffered from a disease or injury while in service, (2) demonstrate the presence of a current disability, and (3) establish a nexus between that disability and the in-service injury or disease or aggravation thereof.  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009). 

Here, as discussed above, the Veteran's service treatment records clearly show that she was treated for bilateral heel pain during service.  Additionally, the post-service medical evidence of record demonstrates that she currently has diagnoses of bilateral plantar fasciitis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Moreover, the Veteran has consistently reported having a continuity of the same type of symptomatology (i.e., heel pain) since her period of active duty service.  Her statements in this regard are consistent with the medical evidence of record.  Finally, as the Veteran has provided competent and credible statements regarding a continuity of symptomatology since service, the Board concludes that her statements are sufficient to establish a causal relationship between her current bilateral plantar fasciitis and her in-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis); Savage v. Gober, 10 Vet. App. 488, 497 (holding that no medical-nexus evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated when such a relationship is one as to which a lay person's observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); see also 38 C.F.R. § 3.303(b) (2012).

As all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for bilateral plantar fasciitis is warranted.  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, as this represents a complete award of the benefits sought on appeal, the Board need not further consider whether service connection is warranted under any other theory of entitlement.  


ORDER

Service connection for a bilateral foot disability, diagnosed as chronic plantar fasciitis, is granted.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


